REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: In view of the amendments and the attorney’s arguments, the claimed invention is novel and unobvious over the closest cited prior art of Zhang et al. (Scientific Reports (2015), Vol. 5, No. 1, pp. 1-7, cited on IDS of 08/28/2019) and Lee, J.-H. (U.S. Patent Pub. No. 2013/0143775, cited on IDS of 08/28/2019), and no additional prior art was identified that teaches a system for detecting a target agent, as currently amended.  Zhang teaches an electrical sensor system for performing simultaneous amplification and detection of specific sequence DNA using capacitively coupled contactless conductivity detection (C4D), wherein the electrical sensor comprises a reaction tube comprising an excitation electrode and a pick-up electrode, wherein the reaction tube contains a reaction mixture to perform loop-mediated isothermal amplification (LAMP), (see Abstract, p. 2, lines 18-21, p. 5, lines 28-30 and Figure 2a and 2b).  Zhang further teaches that monitoring a LAMP reaction in real time shows a decrease in conductivity response for a positive LAMP reaction compared to a negative reaction, indicating reaction components were consumed during the positive reaction, and magnesium pyrophosphate precipitate was formed, p. 2, line 22 to p. 3, line 8 and Figure 2), wherein the output potential drops sharply at a specific time to indicate the beginning of the detectable decrease of conductivity, indicated as threshold time, p. 3, line 9 to p. 4, line 12 and Figure 3).  However, Zhang does not teach a system that decomposes an impedance signal into a resistance component and a reactance component, as Zhang teaches analysis of conductivity in the form of a change in output potential, not a change in the reactance component (Zhang, Figures 3 and 4).  Therefore, Zhang does not teach the limitation “analyze the reactance component to determine whether a signal cliff indicative of a positive sample including the target agent occurred during at least the portion of the duration of the amplification process, wherein the signal cliff represents a change R in the reactance during a window of time Tw”, as currently claimed.  Furthermore, Zhang does not suggest that reactance could be analyzed instead of output potential, or that there would be any benefit to measuring the reactance aspect to determine a signal cliff as claimed, and thus modifying the teaching of Zhang to arrive at the claimed invention would change the principal of operation of the methods of Zhang.  Moreover, the secondary reference of Lee does not make up for the deficiencies of Zhang, as Lee teaches a method that analyzes impedance rather than reactance to determine the presence of a particular biomolecule (see Lee, paragraph 16).  Finally, Applicant also points to the unexpected results that the reactance component as analyzed by the claimed system exhibits a significant drop off relative to the resistance component over a window of time that signals the presence of a target agent (see Figure 5C of the drawings), a finding not suggested by Zhang or Lee. 
In addition, claims 207-213, drawn to a method of detecting a target agent, are rejoined with claims 1 and 195-206, in accordance with MPEP 821.04(b) since these claims are ultimately dependent from the allowable product base claim 1, or otherwise include all the limitations of an allowable base claim.  These claims have been renumbered accordingly. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637